Citation Nr: 0006116	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  99-13 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
and psychoneurosis, hysteria.

2.  Entitlement to nonservice-connected pension benefits.


INTRODUCTION

The appellant served on active duty from February 25, 1943, 
to May 1, 1943.

The instant appeal arose from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a claim for service connection for 
psychoneurosis, hysteria, and from a November 1997 RO 
decision that denied service connection for PTSD.  This 
appeal also arose from a July 1999 RO decision that denied 
pension benefits, to include special monthly pension based on 
the need for aid and attendance. 


REMAND

The appellant contends, in substance, that service connection 
for a psychiatric disorder is warranted as his current 
psychiatric problems originated in service.  He further 
asserts that he is entitled to pension benefits, to include 
special monthly pension based on the need for aid and 
attendance, based on his current health status.

In his VA Form 9s (Appeal to the Board of Veterans' Appeals) 
received in July and November 1999, which perfected the 
issues currently on appeal, the veteran requested a hearing 
before a member of the Board of Veterans' Appeals (Board) at 
the RO (Travel Board hearing).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the appellant for 
a Travel Board hearing.  The RO should 
contact the appellant at his last known 
address of record and through his 
representative, if applicable, and 
provide notice of the hearing.  

After the appellant and his representative, if applicable, 
have been given an opportunity to appear at a Board hearing, 
the claims folder shall be returned to the Board for further 
appellate review.  No action is required by the appellant 
until he receives further notice.  The purpose of this remand 
is to comply with the governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).




